DETAILED ACTION0
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to an application dated March 3, 2021.  Claims 1-20 are pending.  All pending claims are examined.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
Independent Claim 1, which is illustrative of the independent claims including 11 and recites: 
“1 A computer implemented method of rendering access to funds in real time from one or more deposits, comprising executing by at least a processor in a server, at least one code stored in a non-transitory computer-readable medium which causes the server to perform steps, comprising:

evaluating in a database, user’s bank relationship with a financial institution which the user has at least one opened checking account with one or more deposits activities for at least a defined minimum number of statement cycles and having maintained an average daily balance above a defined amount as a portion of decisioning criteria;
performing a real time fraud review by the financial institution on the one or more deposits;
determining an approved amount per day, as real time fund access limit from one or more deposits, wherein the approved amount is based on one of: a fixed approved amount or a defined percentage of an average daily balance in a certain statement period;
once the approved amount has been determined, granting real time fund access up to the approved amount per day towards the one or more deposits available for immediate withdrawal from the at least one opened checking account, without a service charge and without interests charged by the financial institution; and
directly depositing into the user’s at least one opened checking account, remaining un-advanced amount of the one or more deposits through usual funds clearance time frame...”

The invention as claimed recites an abstract idea of funds transfer, a method of organizing human activity, whereby transaction details are exchanged between transacting parties or sources.   It can also be considered a mental process practically with the human mind since it entails making evaluations of data albeit with the help of a computer.
Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. processor, server, network -  see App. specification, paras. 0013-0014).  This recited abstract idea is not integrated into a practical application.  In particular, the claim only recites generic computer components (e.g. computer) for transmitting or and receiving data.  
The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. computing device) amount to no more than mere instructions to apply the abstract idea using generic computer components.  
Further, the dependent claims 2-10 and 11-20 for example, recite additional descriptive details about the criteria for evaluating the deposit, however the recited abstract idea is not integrated into a practical application. In particular, the claims only recite generic computer components (e.g. general purpose computer) to evaluate the submitted data based on predefined conditions.  
The dependent claims provide additional descriptions of the components of the claimed invention in a manner that merely refines and further limits the abstract idea of independent claims 1 and does not add any feature that is an “inventive concept” which cures the deficiencies of the independent claims. 
None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the dependent claims are patent-ineligible.  
In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, the claims 1-20 are not patent eligible under 35 USC 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pigg, USP Pub No. 20090166406 in view of Way, USP. Pub. No. 20190205977.
As to claim 1, Pigg discloses . A computer implemented method of rendering access to funds in real time from one or more deposits, comprising executing by at least a processor in a server, at least one code stored in a non-transitory computer-readable medium which causes the server to perform steps, comprising:
performing a real time fraud review by the financial institution on the one or more deposits(Pigg, 0019-0020, 0023);
determining an approved amount per day, as real time fund access limit from one or more deposits (Pigg, 0019-0020, 0023), wherein the approved amount is based on one of: a fixed approved amount or a defined percentage of an average daily balance in a certain statement period (Pigg, 0019-0020, 0023);
once the approved amount has been determined, granting real time fund access up to the approved amount per day towards the one or more deposits available for immediate withdrawal from the at least one opened checking account, without a service charge and without interests charged by the financial institution (Pigg, 0019-0020, 0023); and directly depositing into the user’s at least one opened checking account, remaining un-advanced amount of the one or more deposits through usual funds clearance time frame (Pigg, 0019-0020, 0023).
Pigg does not directly disclose but Way discloses 
evaluating in a database, user’s bank relationship with a financial institution which the user has at least one opened checking account with one or more deposits activities for at least a defined minimum number of statement cycles and having maintained an average daily balance above a defined amount as a portion of decisioning criteria (Way, paras. 0018-0019; 0030, 0042-0050).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Pigg with Way because it would provide an improvement in the seamless evaluation of the risk profile of an accountholder thereby minimizing the potential fraud or and loss associated with an account. 
As to claim 2, Pigg discloses decisioning criteria (Pigg, paras. 0023,0031-0033; Figs. 2-3)but does not directly disclose but Way discloses the computer implemented method of claim 1, wherein the decisioning criteria comprises: evaluating the user’s credit history, a history or frequency of overdrawn, and a current account balance as a collateral (Way, Figs. 6-9 – see rational for combination in claim 1) 
As to claim 3, Pigg does not directly disclose but Way discloses the computer implemented method of claim 1, wherein the approved amount for the real time access from the one or more deposits up to 40% of entire deposit but not to exceed $500 per customer per day in the total real time access(Way, paras. 0073-0078: Figs. 6-9; see also paras. 0013-0017 – see rational for combination in claim 1).
As to claim 4, Pigg discloses the computer implemented method of claim 1, wherein the one or more deposits being one of: one or more deposits made in person at a bank teller, at an ATM (Automatic Teller Machine), ACH (Automatic Clearing House) wiring, online check deposit through a bank mobile application, and online direct electronic deposit comprising at least anyone of: Zelle®, Quickpay®, Vemo®, Apple pay®, Paypal® (Pigg, paras. 0019-0023, 0031-0033; Figs. 2-3).
As to claim 5, Pigg discloses the computer implemented method of claim 4, wherein the rendering access to funds in real time from one or more deposits further comprising decision sharing with the user and sending alerts to the user when check deposit funds become available, when a hold is placed and when a hold is released (Pigg, paras. 0019-0023; Figs. 2-3).
As to claim 6, Pigg discloses the computer implemented method of claim 1, wherein the real time fraud review by the financial institution on the one or more deposits comprising performing in real time, matching a name of an issuer or payer of the one or more deposits and an account number of the one or more deposits to a fraud database to determine deposit legitimacy or a likelihood of fraudulent transactions or insufficient funds(Pigg, paras. 0019-0023, 0031-0033; Figs. 2-3).
As to claim 7, Pigg does not directly disclose but Way discloses the computer implemented method of claim 6, wherein the real time fraud review is performed using an in-house decision logic algorithm by the financial institution to allow up to 80% of the at least one deposits or a daily maximum of up to $2,000 is available for immediate access from the one or more deposits (Way, paras. 0013-0019 – see rationale for combination in claim 1).
As to claim 8, Pigg discloses the computer implemented method of claim 6, wherein the real time fraud review by the financial institution on the one or more deposits further comprising one or more of: querying a risk assessment database to query for names of suspicious issuers or organizations, checking for sanction lists or terrorist organizations, country of source of fund, international banking SWIFT codes, routing numbers, bank account numbers, and statistics of user’s overdraft history and history of un-honored deposits at the financial institution (Pigg, paras. 0023-0026; 0031-0034).
As to claim 9. The computer implemented method of claim 8, wherein the real time fraud review by the financial institution on the one or more deposits further comprising evaluating risks through a rate on line (ROL) determination.
As to claims 11-19 contain limitations similar to claims 1-9 and are rejected in like manner


Claim 110 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pigg, USP Pub No. 20090166406 in view of Way, USP. Pub. No. 20190205977 in further view of Krietzman, USP Pub. No. 20150026060.
As to claim 10. Pigg and Way do not directly disclose but Krietzman discloses the computer implemented method of claim 9, further comprising in case if the funds in the one or more deposits fails to clear in the at least one opened checking account of the user after the usual funds clearance time frame, recovering by the server, a portion of or up to an entire amount of a withdrawn amount of real time accessed funds from the user’s at least one opened checking account in a current or subsequent statement period. (Krietzman, paras. 0019-0025; see also Fig. 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Pigg and Way with Krietzman because it reduces potential losses by helping the financial institution better evaluate the risk associated with the deposits 
As to claim 20 recites limitations similar to claim 10 and is rejected in like manner.






.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696